Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 4 it is unclear how the “screening diaphragm opens into a cavity of otherwise blind shielding plate”. Is the blind shielding plate the same shielding plate of claim 2? The claim limitation appears to need structural clarification to understand the inventive concept. Claims 5-6 are rejected because they depend on claim 4. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghiardo (4,936,356) in view Tang et al. (9,007,568).
Claim 1
 	Ghiardo (4,936,356) discloses a reflection optical sensor for the detection of a weft thread in a weaving weft feeder (See Abstract), comprising a light emitter (Fig. 1, Ref. 11) and a light receiver (Fig. 1, Ref. 12) and configured to be housed in an arm (Fig. 1, Ref. 10) of the weft feeder (Fig. 1, Ref. 1) which projects towards the front part of the weft feeder and extends alongside the weft feeder drum (Fig. 1, Ref. 1) whereon the weft thread coils are wound (See Fig. 1), so as to form a path of direct light radiation, from said light emitter 10(Fig. 1, Ref. 11) towards a respective reflective surface (Fig. 1, Ref. 17) placed on said weft feeder drum (Fig. 1, Ref. 1), and of reflected light radiation, from said reflective surface (Fig. 1, Ref. 17) to said light receiver (Fig. 1, Ref. 12), for detecting the presence or absence of a weft thread running through said path (Col. 12, lines 30-34), wherein said light emitter (Fig. 1, Ref. 11) and light receiver 15(Fig. 1, Ref. 12) and wherein the optical sensor further includes a screening means (Fig. 1, Ref. 14; lens aperture) of the reflected light radiation coming from said reflective surface (Fig. 1, Ref. 17) and directed towards the optical detector of said light receiver (Fig. 1, Ref. 12).  

    PNG
    media_image1.png
    474
    615
    media_image1.png
    Greyscale

	Ghiardo (4,936,356) substantially teaches the claimed invention except that it does not show a light emitter lens and a light receiver lens and the light emitter and receiver are assembled on a supply printed circuit board such that an optical axis of the light emitter lens is arranged mutually parallel to an optical axis of the light receiver lens, both the optical axes being perpendicular to a supply printed circuit board plane; a screening diaphragm of the reflected light radiation coming from said reflective surface and directed towards an optical detector of the light receiver. Tang et al. (9,007,568) shows that it is known to provide a light emitter lens (Fig. 2, Ref. 21) and a light receiver lens (Fig. 2, Ref. 22) and the light emitter (Fig. 2, Ref. 4) and receiver (Fig. 2, Ref. 5) are assembled on a supply printed circuit board (Fig. 2, Ref. 3) such that an optical axis of the light emitter lens (Fig. 2, Ref. 21) is arranged mutually parallel to an optical axis of the light receiver lens (Fig. 2, Ref. 22)(See Fig. 2), both the optical axes being perpendicular to a supply printed circuit (Fig. 2, Ref. 3) board plane (See Fig. 2); a screening diaphragm (Fig. 2, Ref. 104; “It can also prevent the interfering light from entering into the casing 1 or entering into the receiving device 5.”Col. 7, lines 14-15) of the reflected light radiation coming from said reflective surface and directed towards an optical detector (Fig. 2, Ref. 5) of the light receiver (Fig. 2, Ref. 5) for an optical device for receiving reflected light. It 

    PNG
    media_image2.png
    808
    501
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    327
    543
    media_image3.png
    Greyscale




Claim 2
	Ghiardo (4,936,356) substantially teaches the claimed invention except that it does not show a screening diaphragm formed on a shielding plate joined with said supply printed circuit board. Tang et al. (9,007,568) shows that it is known to provide a screening diaphragm (Fig. 8, Ref. 104) formed on a shielding plate (Fig. 8, Ref. 1) joined with said printed circuit board (Fig. 
Claim 3
	Ghiardo (4,936,356) substantially teaches the claimed invention except that it does not show a screening diaphragm (Fig. 8, Ref. 108) has an elongated cylindrical shape (See Fig. 8) whose axis is substantially aligned in a direction of a reflective surface. Tang et al. (9,007,568) shows that it is known to provide a screening diaphragm (Fig. 8, Ref. 108) has an elongated cylindrical shape (See Fig. 8) whose axis is substantially aligned in a direction of a reflective surface (See Fig. 9) for an optical device for measuring reflective light. It would have been obvious to combine the device of Ghiardo (4,936,356) with the cylindrical shape of Tang et al. (9,007,568) before the effective filing date of the claimed invention for the purpose of providing reduced light interference, therefore increasing the sensitivity of the measured signal.
Claim 4, 5, 6 
	Ghiardo (4,936,356) substantially teaches the claimed invention except that it does not show a screening diaphragm opens into a cavity of the otherwise blind shielding plate, in which cavity the optical detector of the light receiver is also housed; light receiver fully closes said cavity in a final assembling position of the shielding plate with the supply printed circuit board; shielding plate includes a septum which perpendicularly projects from both sides of said shielding plate and which is inserted into a corresponding slot formed in said supply printed circuit board between said light emitter and said light receiver, in the final assembling position of 
Claim 7-8
	Ghiardo (4,936,356) substantially teaches the claimed invention except that it does not show the light emitter and receiver are surface mounted electronic components; said light emitter and light receiver are re20verse-mount electronic components which are assembled on the rear part of said printed circuit board but are configured to emit/receive the light radiation from the front part of said printed circuit board, a through-hole formed in such printed circuit board. Tang et al. (9,007,568) shows that it is known to provide the light emitter and receiver are surface mounted electronic components (See Fig. 3, Ref. 4, 5 mounted on circuit board Ref. 3); said light emitter and light receiver are re20verse-mount electronic components which are assembled on the rear part 
Claim 9
	Ghiardo (4,936,356) in view of Tang et al. (9,007,568) discloses the claimed invention except for the surrounding area of said printed circuit board are coated with an opaque black layer of paint or resin, at the rear sur30face of the printed circuit board. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Ghiardo (4,936,356) in view of Tang et al. (9,007,568) with the opaque coating above since it was well known in the art that the above coating in the printed circuit board art helps reduce light reflections, therefore reducing the amount of noise reaching the receiver. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 10
 	Ghiardo (4,936,356) discloses optical sensor is positioned onto the bottom wall of a box Fig. 1, Ref. 10) housing a weft 35thread stopping device, in correspondence of a clear window (Fig. 2, Ref. 15).  
Claim 11

Claims 12-13
	Ghiardo (4,936,356) in view of Tang et al. (9,007,568) discloses the claimed invention except for shielding plate is provided with coupling feet with the printed circuit board and said printed circuit board is provided with positioning holes for the engagement with corre10sponding positioning pins provided on the bottom wall of said box; positioning holes of the printed circuit board and an 15entire perimeter of the printed circuit board are sealed with resin to the inner wall of the box. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Ghiardo (4,936,356) in view of Tang et al. (9,007,568) with the elements listed above since it was well known in the art that the above configurations are well known in the printed circuit board art which help with assembling the device, therefore improving the efficiency of assembling the sensor. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 7-13 have been considered but are moot because the new ground of rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        April 15, 2021